Citation Nr: 1414845	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  13-13 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for the service-connected low back disability.  

2.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION


The Veteran served on active duty from August 1947 to July 1948.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In March 2014, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is of record.  

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The reasons for the denials were explained.  The submission of additional pertinent evidence was also suggested.  

The Veteran also seeks a TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran raised the issue of entitlement to a TDIU.  The claim for the awarding of a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim.  

Finally, the Veteran's back disability was originally adjudicated by the RO as chronic rheumatoid arthritis in a March 1949 rating decision.  It was considered as part of a systemic disease that also affected the shoulders and knees.  Between 1949 and 2000, the Veteran consistently reported pain from this disability, which was referred to rheumatoid arthritis of multiple joints, and the disability rating for the rheumatoid arthritis of multiple joints was adjusted throughout the years, ultimately resulting in a 0 percent evaluation in August 2000.  However, in a January 2002 rating decision, the RO awarded separate disability ratings for each of the joints affected by the Veteran's rheumatoid arthritis.  Separate 10 percent ratings were assigned for rheumatoid arthritis of the left knee, right knee, left shoulder, right shoulder and lumbar spine.  In a May 2006 rating decision, the Veteran's rheumatoid arthritis diagnosis was changed to degenerative arthritis based on findings in an April 2006 VA examination indicating that there was no clinical evidence that rheumatoid arthritis was present at the time of the examination.  From that time forward, the Veteran's back disability has been categorized as degenerative arthritis, and not rheumatoid arthritis, but there has been no consideration of whether the Veteran's rheumatoid arthritis has worsened since the examination in April 2006 or whether the Veteran was simply not having a rheumatoid flare at the time of that examination; and, it is well-established that symptoms from autoimmune disorders can wax and wane with periods of severe debility and other periods with little or no symptoms present.  As such, the appeal for a higher rating is recharacterized as one for a back disability, to include symptoms of an orthopedic and/or rheumatoid nature, as well as any neurological component that may be present.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).   

In addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  These documents have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 20 percent for the service-connected back disability.  

The Veteran's assertions in statements to the RO and his hearing testimony in March 2014 appear to show that the Veteran's overall disability picture is more severe than what is portrayed in the two most recent examination reports of January 2011 and March 2013.  

In the Veteran's March 2013 (received at the RO in April 2013) VA Form 9, the Veteran indicated that his service-related condition has affected his ability to perform even the simplest of daily tasks including dressing, bathing, walking and standing which have become so painful that it interferes with every aspect of his life.  The Veteran maintains that his condition has caused him to rely heavily on outside help, and the overburdening of his family members.  The Veteran reiterated this sentiment at his video hearing in March 2014.  In addition, the Veteran testified that he had pain down his left leg and in his hips.

This is in sharp contrast to the last two VA examination reports, in January 2011 and March 2013 which indicate no evidence of painful motion and no neurological symptoms.  The January 2011 VA examination report indicates that the Veteran did not have any bowel or bladder changes, but in his July 2011 Notice of Disagreement, the Veteran reported that he had problems controlling his bowels.  At his video hearing, the Veteran testified that the examiner never asked him about his pain.  Moreover, the January 2011 examiner dismissed the Veteran's hip complaints, finding only that the complaints were not related to radiculopathy.  This examiner did not consider whether the Veteran's hip pain and back pain were caused by rheumatoid arthritis.  Also, given the significant discrepancy between the Veteran's reports of the severity of his disability, and the findings on the most recent VA examination in March 2013, another VA examination is necessary to decide this claim.  VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  

Moreover, as noted above, the Veteran's back disability was initially diagnosed as rheumatoid arthritis, but the RO changed the diagnosis to degenerative arthritis in a May 2006 rating decision based on a VA examination finding from an April 2006 VA examination report indicating that there was no clinical evidence of rheumatoid arthritis at the time of the examination.  Since that time, no VA examiner has addressed the issue of whether the Veteran's rheumatoid arthritis remains a chronic disability that perhaps was not in the midst of a flare-up at the time of the April 2006 VA examination.  This must be sorted out by a VA examiner.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain and associate with the claims file, or electronic record, all VA treatment records pertinent to the claim on appeal that have not been previously obtained.  

2.  After completion of #1 above, schedule the Veteran for a VA orthopedic/rheumatology examination to determine the current severity of the service-connected back disability, including  the status of his rheumatoid arthritis, degenerative arthritis, and any other findings relative to the back and the left hip and leg.  All indicated tests, including  any necessary blood work, X-ray (CT and/or MRI scans if necessary) and range of motion studies, must be conducted.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should provide an opinion as to the extent that pain limits the functional ability of the back terms of additional functional limitation due to pain, with consideration of the Veteran's description of his symptoms.  The examiner should describe the extent the back exhibits weakened movement, excess fatigability, incoordination, and/or ankylosis.  These determinations should be expressed in terms of the degree of additional range of motion loss.  The examiner should also portray the degree of additional range of motion loss due to pain on use or during flare-ups, including whether the flare-ups are rheumatoid in nature.  The examiner should indicate where in the motion process the Veteran's pain begins.  A complete rationale for any opinion expressed must be provided.  Additionally, the examiner should determine whether there is any neurological deficit given that the Veteran has complaints of pain down his left leg.  If no neurological component is found, then the examiner should opine as to the etiology of the left leg pain, including whether it is related to rheumatoid arthritis.  

The examiner should opine as to whether the Veteran's service-connected disabilities, as likely as not, render the Veteran unable to obtain or maintain gainful employment given his level of education and employment history.  The Veteran's age may not be considered or the fact that the Veteran has been retired for many years.  

3.  Following completion of the development requested, readjudicate the Veteran's claim for an increased rating and for entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



